

Exhibit 10.1

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of April 1,
2013 by and between SEITEL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), and Stephen Graham Hallows, (the
“Executive”).
W I T N E S S E T H
1.Definitions.
(a)
“Affiliate” of a specified Person or entity shall mean a Person or entity that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Person or entity specified. For the purposes of the term “Affiliate,”
control with respect to a Person, means the possession, directly or indirectly,
of the power to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors (or comparable positions of such Person) or
(ii) direct or cause the direction of the management and policies of such
Person, whether through voting of securities, by contract, or otherwise, and the
terms controlling and controlled have meanings correlative to the foregoing.

(b)
“Base Salary” shall mean the annualized salary provided for in Section 4 below.

(c)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Securities Exchange Act of 1934 and any successor to such Rule.

(d)
“Board” shall mean the Board of Directors of the Company.

(e)
“Cause” shall mean the Executive’s.

(i)
conviction of (or pleading nolo contendere to) a felony, a crime of moral
turpitude, or any crime involving the Company or its Subsidiaries;

(ii)
willful or intentional misconduct or willful or gross neglect in connection with
the performance of the Executive’s duties to the Company or its Subsidiaries;

(iii)
fraud, misappropriation or embezzlement;

(iv)
failure or refusal to substantially perform the Executive’s duties properly
assigned to him (other than any such failure resulting from his Disability)
after demand for substantial performance is delivered by the Board specifically
identifying the manner in which the Board believes the

(v)
Executive has not substantially performed such duties; and

(vi)
breach in any material respect of the material terms and provisions of this
Agreement or any other agreement between the Executive and the Company or any of
its Subsidiaries.

Notwithstanding the foregoing, Cause shall not exist with respect to clauses
(ii), (iv) or (v) until and unless the Executive fails to cure his improper
actions (if capable of cure) within 30 days after written notice from the Board
thereof; provided however, that Executive shall be entitled to no more than one
opportunity to cure.

1



--------------------------------------------------------------------------------





(f)
“Change in Control” means the occurrence of any of the following events:

(i)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act), other than one or more Existing Stockholders, is or becomes
the Beneficial Owner of Voting Stock representing more than 50% of the voting
power of the total outstanding Voting Stock of the Company;

(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board (together with any new directors whose
election to such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of the majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of the Company;

(iii)
(a) all or substantially all of the assets of the Company and its subsidiaries
taken as a whole are sold or otherwise transferred to any Person other than a
wholly-owned subsidiary of the Parent or one or more Existing Stockholders or
(b) the Company consolidates or merges with or into another Person or any Person
consolidates or merges with or into the Company, in either case under this
clause (iii)(b), in one transaction or a series of related transactions in which
immediately after the consummation thereof Person beneficially owning (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, Voting Stock representing in the aggregate a majority of the total
voting power of the Voting Stock of the Company immediately prior to such
consummation do not beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, Voting Stock representing a majority
of the total voting power of the Voting Stock of the Company or the surviving or
transferee Person; or

(iv)
the Company shall adopt a plan of liquidation or dissolution or any such plan
shall be approved by the stockholders of the Company.

For purposes of this definition, (i) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (ii) any holding company whose only
significant asset is equity interests of the Company shall not itself be
considered a “person” or “group” for purposes of clause (i) or (ii) above.
(g)
“Commencement Date” shall mean April 15, 2013.

(h)
“Disability” shall mean that the Executive, because of an accident or physical
or mental illness, is incapable of performing his duties or services to the
Company or any of its Subsidiaries; provided, however, that an Executive will be
deemed to have become incapable of performing his duties or services to the
Company or any of its Subsidiaries, if, and only if, he is incapable of doing so
for (i) a continuous period of 180 days and remains so incapable at the end of
such 180 day period or (ii) periods amounting in the aggregate to 240 days
within any one period of 365 days and remains so incapable at the end of such
aggregate period of 240 days. The Executive agrees to submit to any examination
that is necessary for a determination of Disability and agrees to provide any
information necessary for a determination of Disability,


2



--------------------------------------------------------------------------------



including any information that is protected by the Health Insurance Portability
and Accountability Act.
(i)
“Employment Termination Date” shall mean the first date on which the Executive
is no longer employed by the Company or its Subsidiaries for any reason.

(j)
“Equity Awards” shall mean all options to purchase stock of the Company,
pursuant to the Seitel Holdings, Inc. 2007 Non-Qualified Stock Option Plan, as
amended.

(k)
“Existing Stockholders” means any of (a) Seitel Holdings, Inc., (b) ValueAct
Capital Master Fund, L.P., VA Partners I, LLC or ValueAct Capital Management,
LLC (each of the foregoing, a “ValueAct Capital Partner”) and any corporation,
partnership, limited liability company or other entity that is controlled by a
ValueAct Capital Partner or that is an Affiliate of any ValueAct Capital
Partner, or ValueAct Capital Partners, L.P., ValueAct Capital Partners II, L.P.,
ValueAct Capital International I, L.P. or ValueAct Capital International II,
L.P. (collectively, “ValueAct Entities”), (c) Centerbridge Capital Partners II,
L.P., Centerbridge Capital Partners SBS II, L.P., (collectively “Centerbridge”)
and any of its Affiliates, any corporation, partnership, limited liability
company or other Person that is an Affiliate of Centerbridge or any current or
former managing director, director, general partner or member of Centerbridge
(collectively, “Centerbridge Entities”), (d) any present or former managing
director, director, general partner, member, limited partner, officer,
stockholder or employee of any ValueAct Entity, (e) any present or former
managing director, director, general partner, member, limited partner, officer,
stockholder or employee of any Centerbridge Entity, (f) any present or former
officers and directors of the Company, and (g) any (x) spouse, lineal descendant
(in each case, natural or adopted), siblings, or ancestors of any Person, who is
an individual, in clauses (d), (e) and (f) above, and (y) any estate or trust,
the beneficiaries of which, or corporation, partnership, limited liability
corporation or other entity, the stockholders, partners, members, owners or
Persons holding a controlling interest of which, consist of one or more Persons
referred to in the immediately preceding clause (x).

(l)
“Good Reason” shall mean the occurrence of any of the following during the Term
without the Executive’s consent:

(i)
Assignment of duties materially inconsistent with a senior executive-level
employee;

(ii)
a material reduction in the Executive’s Base Salary other than a reduction that
applies to similarly-situated senior executive-level employees;

(iii)
the relocation of the Executive’s principal place of employment to a location
more than one hundred (100) miles from his principal place of employment with
the Company on the Commencement Date; or

Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason unless the Executive gives the Company
written notice of the event constituting “Good Reason” within 60 days of the
occurrence of such event, the Company fails to cure such event within 30 days
after receipt of such notice, and the Executive resigns from his employment with
the Company within 30 days following the expiration of the cure period.

3



--------------------------------------------------------------------------------



(m)
“Initial Term” shall mean the period beginning on the Commencement Date and
ending at the close of business on the day before the second anniversary of the
Commencement Date.

(n)
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

(o)
“Subsidiary” shall mean any corporation (other than the Company), partnership,
joint venture or other business entity of which 50% of more of the outstanding
voting power is owned, directly or indirectly, by the Company.

(p)
“Term” shall mean the Commencement Date until the Employment Termination Date.

(q)
“Termination Notice” shall mean:

(i)
if the Executive’s employment is terminated by the Company, the date the Company
informs the Executive that his employment is so terminated;

(ii)
if the Executive voluntarily resigns his employment, the date the Company
receives notice from the Executive that Executive is terminating his employment;

(iii)
if the Executive’s employment is terminated by reason of death, the date of
death; or

(iv)
if the Executive’s employment is terminated for any reason (voluntarily or
involuntarily) after a Change in Control other than for Cause, the date the
Company informs the Executive he is terminated or the date the Executive
provides notice to the Company of Executive’s employment termination.

(r)
“Voting Stock” with respect to any Person, means securities of any class of
equity interests of such Person entitling the holders thereof (whether at all
times or for only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.

2.    Term of Employment.
The term of the Executive’s employment hereunder shall begin on the Commencement
Date and end at the close of business on the day before the second anniversary
of the Commencement Date (the “Initial Term”); provided, however, that the
Initial Term shall thereafter be automatically extended for additional one-year
periods (the Initial Term and any one-year extension of employment hereunder
shall each be referred to as the “Term”) unless either (a) the Company gives the
Executive written notice at least thirty (30) days prior to the then-scheduled
expiration of the Term (a “Non-Extension Notice”), that it is electing not to so
extend the Term, or (b) the Executive gives the Company written notice at least
thirty (30) days prior to the then-scheduled expiration of the Term that the
Executive is electing not to so extend the Term. Notwithstanding the foregoing,
the Term shall end on the date on which the Executive’s employment is terminated
by either Party in accordance with the provisions herein. The period from the
Commencement Date through the Employment Termination Date shall be the
“Employment Period.”

4



--------------------------------------------------------------------------------



3.    Position; Duties and Responsibilities.
During the Term, the Executive shall be employed as Health Safety Security
Environment & Sustainable Development (HSSE & SD) Senior Vice President and
shall perform other duties and responsibilities as reasonably determined by the
COO consistent with the duties and responsibilities normally associated with
such position in the Company. In addition, the Executive from time to time may
be assigned duties and hold positions or offices with Subsidiaries or Affiliates
of the Company as the CEO or the Board may determine in their sole discretion.
The Executive, in carrying out the duties under this Agreement, shall report to
the COO of the Company. The Executive shall devote all of his business time,
energy and best efforts to the business and affairs of the Company. Anything
herein to the contrary notwithstanding, nothing shall preclude the Executive
from (i) subject to the reasonable approval of the Board, serving on the boards
of directors of trade associations and/or charitable organizations, (ii)
engaging in charitable activities and community affairs and (iii) managing his
personal investments and affairs, provided that the activities described in the
preceding clauses (i) through (iii) do not interfere with the proper performance
of his duties and responsibilities for the Company or violate any term of this
Agreement, including but not limited to, Section 10.
4.    Base Salary.
During the Term, the Executive shall be paid an annualized Base Salary of
$300,000.00 payable in accordance with the regular payroll practices of the
Company. During the Term, the Base Salary may be increased from time to time by
the Board or its Compensation Committee. The Executive shall not be entitled to
any compensation for service as a member of the Board or for service as an
officer or member of any board of directors of any Affiliate.
5.    Bonus.
Beginning in calendar year 2013, (pro-rated for partial calendar year), the
“Cash Bonus” shall be determined under the annual incentive plan or program of
the Company, the terms of which, including the threshold, target and maximum
bonus levels, shall be proposed by the CEO, and approved in the sole and
absolute discretion of the Board or Compensation Committee of the Board (the
“Compensation Committee”) on a calendar year basis during the Term (the “Annual
Incentive Plan”). If the Board or Compensation Committee determines that the
Executive has obtained the targets in the Annual Incentive Plan, he will be
eligible to receive a target amount of 50% of his Base Salary (“Target Bonus”)
amount as a Cash Bonus. If the Executive exceeds the maximum target in the
Annual Incentive Plan (as set forth therein), he will be eligible to earn a
maximum Cash Bonus of up to 90% of his base salary. The Cash Bonus will be
payable when bonuses are paid under Company policies and procedures or as
determined by the Board or Compensation Committee, but in no event later than
March 15th of the calendar year following the calendar year to which the Cash
Bonus relates.
6.    Stock Options.
Upon approval by the Board or Compensation Committee, Executive shall receive an
option to purchase 3000 shares of the outstanding Common Stock at an exercise
price of $258.37 per share pursuant to and subject to the terms of Seitel
Holdings, Inc. 2007 Non-Qualified Stock Option Plan, as amended, substantially
in the form attached hereto as Exhibit A (the “Option Plan”) or any successor
plan.  The terms and conditions of the Option, including exercise price and
vesting provisions, shall be governed by the Option Plan and the Non-Qualified
Stock Option Agreement substantially in the form attached hereto as Exhibit B or
pursuant to the option agreement associated with any successor plan, as
relevant.

5



--------------------------------------------------------------------------------



7.    Employee Benefit Programs.
During the Term, the Executive shall be entitled to participate in all employee
savings and welfare benefit plans and other employee programs made available to
the Company’s senior-level executives, as such plans or programs may be amended
and as may be in effect from time to time, including, without limitation,
savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any deferred compensation plans or programs, provided that Executive’s
eligibility and participation shall be subject to and governed by the terms and
conditions of the applicable plan or program. Notwithstanding the foregoing,
nothing contained herein shall require the Company to establish or continue any
particular employee benefit plan or program.
8.    Reimbursement of Business and Other Expenses; Perquisites; Vacation.
(a)
During the Term, the Executive is authorized to incur reasonable and necessary
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall promptly reimburse him for such expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, provided that no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred.

(b)
The Executive shall be entitled to five (5) weeks paid vacation per year
(pro-rated for 2013), in accordance with the Company’s vacation policy
applicable to senior-level executives.

(c)
For 2013 only, Executive shall be entitled to an additional two (2) weeks paid
marriage leave.

9.    Benefits upon Termination of Employment.
(a)
Termination without Cause by the Company Prior to a Change in Control or
Termination after a Change in Control without Cause or for Good Reason.

In the event the Executive’s employment is terminated during the Term (x)
without Cause by the Company (other than upon death or Disability) or (y) after
a Change in Control (I) without Cause or (II) the Executive resigns for Good
Reason, the Executive shall be entitled to the following, subject to Section
9(g):
(i)
Base Salary earned and payable through the Employment Termination Date;

(ii)
an amount equal to one times the Executive’s annual Base Salary, as in effect on
the Termination Notice, to be paid in a lump sum as soon as administratively
feasible after the Employment Termination Date, but in no event later than two
and one-half months after the Employment Termination Date;

(iii)
any unpaid Cash Bonus earned and accrued with respect to any calendar year
preceding the Termination Notice and payable when bonuses for such year are paid
to other Company executives, subject to the terms or requirements of such bonus
as may be established by the Board or Compensation Committee;

(iv)
any Cash Bonus earned and accrued with respect to the year in which the
Termination Notice occurs, pro rated for the period from January 1 of such year
through the Termination Notice and payable when bonuses for such year are paid
to other Company


6



--------------------------------------------------------------------------------



executives, subject to the terms or requirements of such bonus as may be
established by the Board or Compensation Committee;
(v)
all Equity Awards immediately vest and become exercisable;

(vi)
any amounts earned, accrued or owing to the Executive but not yet paid under
Section 8; and

(vii)
except as provided in Section 9(g) below, any payment and benefit in accordance
with the applicable plans and programs of the Company.

(b)
Resignation for Good Reason prior to a Change in Control.

In the event the Executive resigns for Good Reason during the Term and prior to
a Change in Control, the Executive shall be entitled to the following, subject
to Section 9(g):
(i)
Base Salary earned and payable through the Employment Termination Date;

(ii)
an amount equal to one times the Executive’s annual Base Salary, as in effect on
the Termination Notice, to be paid in a lump sum as soon as administratively
feasible after the Employment Termination Date, but in no event later than two
and one-half months after the Employment Termination Date;

(iii)
any unpaid Cash Bonus earned and accrued with respect to any calendar year
preceding the Termination Notice and payable when bonuses for such year are paid
to other Company executives, subject to the terms or requirements of such bonus
as may be established by the Board or Compensation Committee;

(iv)
any Cash Bonus earned and accrued with respect to the year in which the
Termination Notice occurs, pro rated for the period from the January 1 of such
year through the Termination Notice and payable when bonuses for such year are
paid to other Company executives, subject to the terms or requirements of such
bonus as may be established by the Board or Compensation Committee;

(v)
any amounts earned, accrued or owing to the Executive but not yet paid under
Section 8; and

(vi)
except as provided in Section 9(g) below, any payment and benefit in accordance
with the applicable plans and programs of the Company.

(c)
Termination upon Death.

In the event the Executive’s employment is terminated upon death, the Executive
(or his estate or legal representative, as the case may be) shall be entitled
to:
(i)
Base Salary through the Employment Termination Date;

(ii)
any unpaid Cash Bonus earned and accrued with respect to any calendar year
preceding the Employment Termination Date and payable when bonuses for such year
are paid to other Company executives subject to the terms or requirements of
such bonus as may be established by the Board or Compensation Committee;


7



--------------------------------------------------------------------------------



(iii)
during the Term, any Cash Bonus earned and accrued with respect to the year in
which the Employment Termination Date occurs, pro rated for the period from
January 1 of such year through the Employment Termination Date and payable when
bonuses for such year are paid to other Company executives, subject to the terms
or requirements of such bonus as may be established by the Board or Compensation
Committee;

(iv)
all Equity Awards shall immediately vest and become exercisable;

(v)
any amounts earned, accrued or owing to the Executive but not yet paid under
Section 8 above; and

(vi)
any other payment and benefit in accordance with applicable plans or programs of
the Company.

(d)
Termination Upon Disability.

In the event Executive is terminated on account of Disability, the Executive (or
his estate or legal representative), subject to Section 9(g), shall be entitled
to receive:
(i)
an amount equal to the Base Salary that would have been payable through the
earlier of the end of the Term or one year from the Employment Termination Date,
reduced on a dollar-for-dollar basis by the amount of bona fide disability pay
(within the meaning of Treas. Reg. section 1.409A-1(a)(5)) received or
receivable by the Executive (provided such disability pay is made pursuant to a
plan sponsored by the Company (or its Affiliates) that covers a substantial
number of employees of the Company (and its Affiliates) and was established
prior to the date the Executive incurred a Disability), to be paid in a lump sum
as soon as administratively feasible after the Employment Termination Date, but
in no event later than two and one-half months after the Employment Termination
Date;

(ii)
during the Term, any Cash Bonus earned and accrued with respect to the year in
which the Employment Termination Date occurs and payable when bonuses for such
year are paid to other Company executives, subject to the terms or requirements
of such bonus as may be established by the Board or Compensation Committee,
reduced on a dollar-for-dollar basis by the amount of bona fide disability pay
(within the meaning of Treas. Reg. section 1.409A-1(a)(5)) received or
receivable by the Executive (provided such disability pay is made pursuant to a
plan sponsored by the Company (or its Affiliates) that covers a substantial
number of employees of the Company (and its Affiliates) and was established
prior to the date the Executive incurred a Disability);

(iii)
any unpaid Cash Bonus earned and accrued with respect to any calendar year
preceding the Employment Termination Date and payable when bonuses for such year
are paid to other Company executives subject to the terms or requirements of
such bonus as may be established by the Board or Compensation Committee;

(iv)
all Equity Awards shall immediately vest and become exercisable;

(v)
any amounts earned, accrued or owing to the Executive but not yet paid under
Section 8 above; and


8



--------------------------------------------------------------------------------



(vi)
except as provided in Section 9(g) below, any other payment and benefit in
accordance with applicable plans or programs of the Company.

For the avoidance of doubt, if the amount of bona fide disability pay received
or receivable by the Executive exceeds the amount payable in Section 9(d)(i)
above, then payments to the Executive shall be set off first against amounts
payable under Section 9(d)(i) and then against amounts payable under Section
9(d)(ii) above.
(e)
Termination by the Company for Cause or Voluntary Resignation by the Executive.

In the event the Company terminates the Executive’s employment for Cause or the
Executive voluntarily resigns, the Executive shall be entitled to:
(i)
Base Salary through the Employment Termination Date;

(ii)
any amounts earned, accrued or owing to the Executive but not yet paid under
Section 8 above; and

(iii)
any other vested or accrued payment and benefit in accordance with the
applicable written plans or programs of the Company.

(f)
Coordination.

If any amount is payable to Executive under any one subsection of Section 9(a)
through (e), no amounts shall be payable under any other subsection of this
Section 9.
(g)
Exclusivity of Benefits; Release of Claims.

Subject to Section 13, any payments provided under this Section 9 shall be in
lieu of any salary continuation arrangements or any other severance-type
payments under any other severance program, policy or practice of the Company or
its Affiliates. In order to be entitled to the payments, rights and other
entitlements in this Section 9, the Executive shall be required (i) to execute
and timely deliver a global release of all known or unknown claims (“Release”)
in favor of the Company and its Affiliates, and their officers, directors,
attorneys, employees, representatives, agents, successors and assigns,
including, without limitation, any age discrimination or retaliation claims
under the Age Discrimination in Employment Act and the Texas Labor Code, in the
form and subject to the terms as provided to Executive by the Company; and (ii)
to execute the Release and not revoke the Release within the applicable time
periods specified in the Release. Except as otherwise provided in Section 9, any
severance amounts described in Section 9 shall be paid within 30 calendar days
after the Release becomes irrevocable; provided, however, that if the time
period described in the Release for execution and revocation of the Release
begins in one taxable year and ends in a second taxable year, such payments and
other rights shall not commence until the second taxable year.
(h)
No Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for under this Agreement by seeking other employment and there shall be no
offset against amounts due to Executive on account of any remuneration or
benefits provided by any subsequent employment Executive may obtain.

9



--------------------------------------------------------------------------------



(i)
Resignation.

Notwithstanding any other provision of this Agreement, upon the termination of
the Executive’s employment for any reason, unless otherwise requested by the
Board, Executive shall immediately resign from the Board, from all boards of
directors of any Affiliate of the Company of which Executive may be a member,
and as a trustee of, or fiduciary to, any employee benefit plans of the Company
or any Affiliate. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but Executive
shall be treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether Executive executes any such
documentation.
10.    Confidentiality, Protective Covenants and Assignment of Rights.
(a)
Confidentiality.

(i)
During the Term, the Company will provide Executive with some or all of the
Company’s or its Affiliates’ confidential information, trade secrets or
proprietary information to which Executive has not previously had access or
knowledge. This information (collectively the “Confidential Information”)
consists of written, oral, and visual material including, without limitation,
client lists, corporation and personal business contacts and relationships,
client and potential client identity and history, corporation and personal
business opportunities, memoranda, computer disks or files, electronically
stored information, rolodex cards or other lists of names, addresses or
telephone numbers, financial information, budgets, sales/service plans,
projects, potential projects and prospects (including ideas and concepts for
potential prospects), projects and prospects in development, business
strategies, strategic growth plans, pricing formulas, structures or practices,
gross and net profit margins, models, specifications, drawings, experiments,
technical data, software, research data, marketing methods, personnel
information, employee compensation data, contracts, releases, and any other
documents, electronically stored information, materials or writings that belong
to the Company or its Affiliates, including those which are prepared or created
by Executive or come into the possession of Executive by any means or manner and
which relate directly or indirectly to one or more of the parties which
compromise Company or its Affiliates or any of them. The Confidential
Information is, and at all times shall be and remain, private and confidential
and the sole and exclusive property of, and owned and controlled by, the Company
regardless of whether the Confidential Information is in tangible or intangible
form.

(ii)
Except to the extent required in connection with the performance of his duties
to conduct the Company’s business, Executive shall not make copies of any
Confidential Information, nor shall Executive remove any such Confidential
Information from Company’s office location without the prior express written
consent of Company. Any and all Confidential Information and any and all other
property of Company that is in the possession or control of Executive shall be
returned to Company immediately upon the termination of Executive’s employment
for any reason.

(iii)
In exchange for the Company’s promise under this Agreement to provide Executive
with some or all of the Company’s or its Affiliates’ Confidential Information to
which Executive has not previously had access or knowledge, Executive shall not,
directly or indirectly, verbally or otherwise, either during the Employment
Period or after the


10



--------------------------------------------------------------------------------



Employment Period, provide any Person, firm or entity with any of the
Confidential Information or cause, or permit, the same to be published,
disseminated or disclosed (herein collectively “Disclosure”) to any Person, firm
or entity whatsoever including, but not limited to, the Company’s business
associates or competitors (herein collectively “Third Parties”) and shall take
any and all action possible to prevent such Disclosure to any Third Parties
except for the sole purpose to conduct the Company’s business.
(iv)
Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that any Disclosure of Confidential Information by Executive
to Third Parties will be, and is, without limitation, a breach of this
Agreement, a breach of trust and confidence, a breach of fiduciary duty,
invasion of privacy, a misappropriation of Company’s trade secrets and/or
exclusive property rights, and may constitute fraud and deceit.

(v)
Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that Disclosure of any of the Confidential Information to
Third Parties could cause Company to suffer major adverse economic consequences
because such disclosure will likely result in (a) the diversion of Company’s
business opportunities, (b) the dilution or diminution in value of Company’s
business opportunities and (c) other adverse consequences in addition to those
set forth above.

(vi)
In the event that Executive is compelled by subpoena or other similar compulsory
means to testify or provide evidence in a manner that constitutes engaging in a
prohibited Disclosure of Confidential Information, it shall be presumed that no
violation of this Agreement has occurred with respect to that compulsory
prohibited Disclosure if, immediately upon first learning that such prohibited
Disclosure may be compelled, Executive notifies Company of all facts relative
thereto and makes every effort to assert the Company’s confidential information
and trade secret privileges or exemptions, and all other privileges, exemptions
and rights of Company, to keep the Confidential Information, including the
prohibited Disclosure, secret and confidential. However, under no circumstances
shall Executive volunteer to engage in any such prohibited communication or
Disclosure.

(vii)
The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”), which during the course of his
employment are made or conceived by Executive, alone or with others, and which
are within or arise out of any general field of the Company’s business or arise
out of any work Executive performs, or information Executive receives regarding
the business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by Executive concerning the rights referred to in the preceding
sentence, and upon request by the Company and without any further remuneration
in any form to Executive by the Company, but at the expense of the Company,
execute all applications for patents and for copyright registration, assignments
thereof and other instruments and do all things which the Company may deem
necessary to vest and maintain in it the entire right, title and interest in and
to all such rights.


11



--------------------------------------------------------------------------------



(b)
Protective Covenants.

(i)
Executive agrees that in consideration of (x) the Company’s promise in this
Section 10 to provide Executive with some or all of the Company or its
Affiliates’ Confidential Information, and (y) Executive’s receipt of, access to
and exposure to the Confidential Information during the Employment Period,
Executive, during the Employment Period and for a period of one year following
the termination or expiration of the Executive’s Term for any reason, Executive
shall not: (1) compete or engage in any business, directly or indirectly, with
Company or its Affiliates in the seismic data library business in any
geographical area where the Company or its Affiliates have conducted or
solicited any business at any time during the two years preceding Employment
Termination Date (the “Area of No-Compete”) as an individual, owner, investor,
partner, shareholder, director, officer, principal, agent, employee, trustee,
consultant, or in any relationship or capacity; (2) without limiting the
foregoing, solicit or negotiate, or manage, supervise or direct others in the
solicitation or negotiation of, any contract or agreement that constitutes or
would constitute engaging in competition with the seismic data library business
in the portions of the Area of No-Compete; or (3) solicit, take away, attempt to
solicit or take away, or do any act the foreseeable consequences of which would
lead to the solicitation or taking away of any marketing projects, customers, or
prospective customers with whom or of which Executive had contact during
Executive’s Employment Period and in the Area of No-Compete.

(ii)
For a period of one year following the termination or expiration of Executive’s
Term for any reason, Executive shall not, directly or indirectly, solicit for
employment, employ or be in business in any form with, directly or indirectly,
in the seismic data library business of the Company, any employee (i) employed
by Company or Affiliates or who was so employed within the two-year period
immediately prior to such termination, or (ii) knowingly solicit or encourage
any employee to leave the employ of the Company or its Affiliates.

(iii)
The Executive agrees that for a period of one year following the termination or
expiration of Executive’s Term for any reason, Executive shall not solicit or
encourage any customer of the Company or any of its Affiliates to reduce or
cease its business with the Company or any such Affiliate or otherwise knowingly
interfere with the relationship of the Company or any Affiliate with its
customers.

(c)
Additional Covenants and Acknowledgments.

(i)
Executive specifically acknowledges and agrees that the protective covenants
contained in this Section 10 are reasonable and necessary to protect the
Company’s legitimate business interests, including, without limitation, the
business, goodwill, Confidential Information, and marketing prospects.

(ii)
Executive specifically agrees that the actual or threatened breach by Executive
of the provisions in Section 10 of this Agreement will cause irreparable harm to
Company causing damages and injuries that are not measurable or susceptible to
calculation. In the event of any breach or threatened breach of this Section 10
by the Executive, the Company shall be entitled to extraordinary or emergency
relief, including, but not limited to, obtaining a temporary restraining order,
preliminary injunction and permanent injunction and to recover the Company’s
attorney’s fees, costs and expenses


12



--------------------------------------------------------------------------------



related to Executive’s breach or threatened breach. Nothing contained in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available to it for breach or threatened breach by Executive,
including, without limitation, the recovery of money damages.
(iii)
Executive further agrees that in the event the length of time, geographical
scope, or any other restrictions, or portions thereof, set forth in this Section
10 are overly restrictive and unenforceable in any court proceeding, the court
may reduce or modify such restrictions, but only to the extent necessary, to
those which it deems reasonable and enforceable under the circumstances, and the
parties agree that the restrictions of this Section 10 will be enforced as
reduced or modified.

(iv)
Executive further agrees that, in the event any provision of this Section 10 is
held to be invalid, overbroad, void, or against public policy, the remaining
provisions of this Section 10 and all other provisions of this Agreement shall
not be affected thereby, and that the provision held invalid shall be reformed
to the minimum extent necessary to validate such provision, consistent with the
purpose and intent of this Agreement.

(v)
If the Company believes that Executive has violated any of the provisions of
this Section 10, all benefits and payments payable under this Agreement shall
cease and the non-competition period shall be suspended and will not run in
favor of the Executive from the time of the commencement of such breach until
the time when the Executive cures the breach to the Company’s satisfaction. If
the Executive does not cure the violation to the satisfaction of the Company, no
further benefits or payments under this Agreement will be made, all rights of
Executive to such payments lapse and become void, and the Company may pursue any
other remedies provided under this Agreement.

(d)
Return of Materials.

Promptly upon the termination of Executive’s employment for any reason and in
any event within five days after request by the Company, Executive shall return
all Confidential Information and all copies thereof to the Company, and
Executive shall destroy all extracts, memoranda, notes and any other material
prepared by Executive based upon Confidential Information.
11.    Cooperation.
For the four (4) year period following the Executive’s Employment Termination
Date, upon reasonable request by the Company, the Executive shall cooperate with
the Company with respect to any litigation or other dispute relating to any
matter in which Executive was involved or had knowledge during his employment
with the Company. The Company shall reimburse the Executive for all reasonable
and necessary out-of-pocket costs, such as travel, hotel and meal expenses,
incurred by the Executive in providing any cooperation pursuant to this Section
11.
12.    Assignability; Binding Nature.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
For purposes of this Section 12, a successor or assign of the Company shall
include any type of successor or assign of the Company upon a Change in

13



--------------------------------------------------------------------------------



Control and Executive’s consent to the assignment shall not be required. No
rights or obligations, benefits or payments of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will, operation
of law or in accordance with Section 17 below.
13.    Entire Agreement; Disclaimer of Reliance.
This Agreement constitutes the entire agreement between the parties concerning
the subject matter in this Agreement. Accordingly, this Agreement supersedes any
prior agreements between Executive and the Company concerning the subject matter
of this Agreement. Further, no oral statements or prior written material not
specifically incorporated into this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment in accordance with Section
14, such amendment to become effective on the date stipulated in it. Executive
acknowledges and represents that in executing this Agreement, Executive did not
rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement, and Executive expressly disclaims any
reliance on any prior oral or written communications, promises, statements,
inducements, or representation(s) in executing this Agreement. The parties are
entering into this Agreement based on their own judgment and advice of
independent counsel.
14.    Amendment or Waiver.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party against whom it is being enforced (either the Executive or an authorized
officer of the Company, as the case may be).
15.    Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
16.    Survivorship.
The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 9 (termination of employment), Section 10
(confidentiality, assignment of rights, non-competition; non-solicitation,
injunctive and other relief), Section 11 (cooperation), and Section 19
(resolution of disputes), shall survive any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.
17.    Beneficiaries/References.
The Executive shall be entitled, to the extent permitted under applicable plans,
agreements or law, to select and change a beneficiary or beneficiaries to
receive any benefit payable hereunder following the Executive’s death by giving
the Company written notice thereof. In the event of the Executive’s death or a
judicial determination of his incompetence, reference in this Agreement to the
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

14



--------------------------------------------------------------------------------



18.    Governing Law.
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Texas without reference to principles of conflicts of law,
except as preempted by applicable federal law.
19.    Resolution of Disputes.
(a)
Arbitration. All disputes and controversies of every kind and nature between any
parties to this Agreement arising out of or in connection with this Agreement or
the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:

(i)
After a dispute or controversy arises, any party may, in a written notice
delivered to the other parties to the dispute, demand such arbitration. Such
notice shall designate the name of the arbitrator (who shall be an impartial
person) appointed by such party demanding arbitration, together with a statement
of the matter in controversy.

(ii)
Within thirty (30) days after receipt of such demand, the other parties shall,
in a written notice delivered to the party making the arbitration demand, name
such parties’ arbitrator (who shall be an impartial person). If such parties
fail to name an arbitrator, then the second arbitrator shall be named by the
American Arbitration Association (the “AAA”). The two arbitrators so selected
shall name a third arbitrator (who shall be an impartial person) within thirty
(30) days, or in lieu of such agreement on a third arbitrator by the two
arbitrators so appointed, the third arbitrator shall be appointed by the AAA. If
any arbitrator appointed hereunder shall die, resign, refuse or become unable to
act before an arbitration decision is rendered, then the vacancy shall be filled
by the method set forth in this Section 19 for the original appointment of such
arbitrator.

(iii)
Each party shall bear its own arbitration costs and expenses. The arbitration
hearing shall be held in Houston, Texas at a location designated by a majority
of the arbitrators. The Commercial Arbitration Rules of the American Arbitration
Association shall be incorporated by reference at such hearing and the
substantive laws of the State of Texas (excluding conflict of laws provisions)
shall apply.

(iv)
The arbitration hearing shall be concluded within ten (10) days unless otherwise
ordered by the arbitrators and the written award thereon shall be made within
fifteen (15) days after the close of submission of evidence. An award rendered
by a majority of the arbitrators appointed pursuant to this Agreement shall be
final and binding on all parties to the proceeding, shall resolve the question
of costs of the arbitrators and all related matters, and judgment on such award
may be entered and enforced by either party in any court of competent
jurisdiction.

(v)
Except as set forth in Section 19(b) and (c), the parties stipulate that the
provisions of this Section 19 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.


15



--------------------------------------------------------------------------------



No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
(b)
Emergency Relief. Notwithstanding anything in this Section 19 to the contrary,
any party may seek from a court any provisional remedy that may be necessary to
protect any rights or property of such party pending the establishment of the
arbitral tribunal or its determination of the merits of the controversy or to
enforce a party’s rights under this Section 19.

(c)
Emergency or Extraordinary Relief Related to Section 10; Venue. Notwithstanding
the foregoing, the Company shall have right to seek emergency or extraordinary
relief, including, without limitation, a temporary restraining order, injunctive
relief or any relief described in Section 10, for Executive’s breach or
threatened breach of any provision in Section 10 of this Agreement. Therefore,
Executive agrees that the Company will be entitled to a temporary restraining
order, injunctive relief, and all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Executive from committing any violation of
the protective covenants, obligations or agreements referred to in this
Agreement. These injunctive remedies are cumulative and in addition to any other
rights and remedies the Company may have against Executive. The Company and
Executive irrevocably submit to the exclusive jurisdiction of the state courts
and federal courts in the city and county of the Company’s headquarters
(Houston, Harris County, Texas).

20.    Notices.
Any notice given to a Party shall be in writing and shall be deemed to have been
given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently give such notice of in
accordance with this Section 20:
If to the Company
Seitel, Inc.
10811 S. Westview Circle Drive, Suite 100, Bldg. C
Houston, TX 77043
Attention: General Counsel



with a required copy to:
Valueact Capital Master Fund, L.P.

435 Pacific Ave., 4th Floor
San Francisco, CA 94133
Attention: General Counsel


and a required copy to:
Dechert LLP

Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Derek Winokur

16



--------------------------------------------------------------------------------





If to the Executive:
Stephen Graham Hallows

2050 Diamond Springs Drive
Houston, TX 77077-1939


21.    Withholding.
The Company may withhold or deduct from any and all amounts payable under this
Agreement (a) such federal, state, local and other taxes or deductions as may be
required to be withheld pursuant to applicable law or regulation, and (b) all
other normal employee deductions made with respect to the employee plans and
programs in which Executive participates.
22.    General Assets.
All payments to Executive provided for under this Agreement shall be paid in
cash from the Company and no special or separate funds shall be established and
no segregation of assets shall be made to assure payment. To the extent that any
Person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.
23.    Executive Acknowledgements.
Executive acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matters of this Agreement, (b) he has
read this Agreement, (c) he has been advised by the Company to consult an
independent attorney, and (d) he understands the terms and conditions of this
Agreement. Executive represents that he is free to enter into this Agreement and
that he is not subject to another employment agreement or covenant not to
compete that would conflict with this Agreement.
24.    Headings.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
25.    Certain Interpretive Matters.
The definitions contained in this Agreement are applicable to the singular as
well as plural form of such terms and to the masculine as well as to the
feminine and neuter genders of such term.
26.    Code Section 409A.
The parties intend that this Agreement be drafted and administered in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), including, but not limited to, any future amendments to Code
Section 409A, and any other Internal Revenue Service or other governmental
rulings or interpretations (“IRS Guidance”) issued pursuant to Code Section 409A
so as not to subject the Executive to payment of interest or any additional tax
under Code Section 409A. For purposes of Code Section 409A, each payment of the
severance under Section 9 shall be treated a separate payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (within the meaning of Code Section 409A and IRS
Guidance). Any amounts eligible for reimbursement under this Agreement during a
taxable

17



--------------------------------------------------------------------------------



year may not affect expenses eligible for reimbursement in any other taxable
year, and any right to reimbursement under this Agreement is not subject to
liquidation or exchange for another benefit.
27.    Counterparts.
This Agreement may be executed in two or more counterparts.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of April 1,
2013.




SEITEL, INC.


By: /s/ Robert D. Monson


Name: Robert D. Monson


Title: President and Chief Executive Officer




EXECUTIVE




/s/ Stephen Graham Hallows
Name: Stephen Graham Hallows



18

